Citation Nr: 0935976	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-38 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to service connection for a left calcaneal 
spur, to include as secondary to a service-connected right 
knee disability.

2. Entitlement to service connection for bilateral shin 
splints, to include as secondary to a service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and M.S., an observer



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 16, 2004 to 
August 8, 2006.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied service connection for a left calcaneal 
spur and bilateral shin splints.  The RO Veteran timely filed 
a Notice of Disagreement (NOD) in March 2007.  The RO 
provided a Statement of the Case (SOC) in November 2007 and 
thereafter, in December 2007, the Veteran timely filed a 
substantive appeal.  

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  During the hearing, the Veteran's 
representative indicated that the Veteran wanted his 
bilateral shin and left heel claims considered on direct and 
secondary bases.  The Board must discuss all theories of 
entitlement raised by the Veteran or by the evidence of 
record.  Robinson v. Nicholson, 21 Vet. App. 553 (2008).  
Accordingly, the issues have been recharacterized to more 
accurately reflect the Veteran's claims. 

During the hearing, the Veteran submitted additional evidence 
and did not submit a waiver of initial RO review.  The Board 
notes that the evidence is duplicative of the July 2004 bone 
scan contained in the service treatment records; accordingly, 
a waiver of RO review of this evidence is not necessary.  
38 C.F.R. § 20.1304(c) (2008).	

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's service connection 
claims.  38 C.F.R. § 19.9 (2008).  A summation of the 
relevant evidence is set forth below. 

Factual Background

A September 2003 enlistment examination included a normal 
clinical evaluation of the Veteran's lower extremities.  An 
examination of the feet at that time revealed mild 
asymptomatic pes planus.

The Veteran went on active duty on July 16, 2004.  The 
service treatment records show that he was evaluated 
approximately 11 days later, on July 27, 2004, for a 
complaint of bilateral leg/ankle/foot pain of six days' 
duration.  The clinician noted pitting edema.  The medial 
tibiae and the medial aspect of both ankles were tender to 
palpation.  A bone scan revealed the following findings:

There is moderate increased uptake overlying both 
medial tibial plateaus suggesting bilateral medial 
tibial plateau stress fractures.  There is focal 
increased tracer uptake overlying the posterior 
aspect of the left calcaneus indicating a left 
calcaneal stress fracture.  There are stress 
changes present to the right distal tibial 
epiphysis.   

A clinician wrote the following undated notation on the bone 
scan report:  "States ankles were hurting before, due to 
small boots.  Now in soft shoes and states he is pain free."  
No swelling was noted.  There was full range of motion.  The 
impression was ankle pain, resolved.  The clinician 
determined that the conditions noted on the bone scan were 
asymptomatic.  

An April 2005 service treatment record indicates that the 
Veteran complained of persistent right knee pain of 2-3 
months' duration.  X-rays of the knee were normal.  A right 
knee arthroscopy was performed in November 2005.  The Medical 
Evaluation Board noted that the Veteran reported chronic pain 
postoperatively and that the knee continued to give way, 
causing the Veteran to fall on several occasions.  
Accordingly, the Veteran was medically discharged in August 
2006 due to right knee chondromalacia.  (Service connection 
is in effect for a right knee disability.)  

The Veteran submitted to a November 2006 VA joints 
examination approximately 3 months post-service.  He 
complained of right knee, right hip, bilateral shin, and left 
heel pain.  He reported that he noticed pain in his left heel 
and shins "from doing all the marching."  No abnormalities 
were noted upon examination of the shins.  There was no 
swelling and no tenderness.  There was full range of motion 
of the left ankle.  X-rays of the shins and left heel were 
negative.  The clinician diagnosed "[s]hin discomfort from 
strain" and "[h]eel discomfort from a heel spur syndrome."  

In a February 2007 rating decision, the Board granted service 
connection for right knee chondromalacia, rating it 10 
percent disabling.

In his December 2007 Form 9, the Veteran stated that the July 
2004 bone scan "clearly show[s] damage relating to left 
calcaneal spur and bilateral shin splints."  He noted that 
both conditions cause pain after standing for extended 
periods of time.

During the May 2009 hearing, the Veteran testified that he 
started having problems with his left foot and shins during 
the first week of basic training.  He stated that his right 
knee disability exacerbates the problems with his shins and 
left heel.  The Veteran further testified that he currently 
has the same kind of pain in his shins and heel that he had 
during service.

Analysis

The Board finds that the November 2006 examination report is 
inadequate for the Board to fairly adjudicate this appeal.  
See 38 C.F.R. § 20.901(a) (2008).  Specifically, although the 
clinician acknowledged that the Veteran was service-connected 
for a right knee disability, he did not give an opinion 
concerning the etiology of the Veteran's bilateral shin and 
left heel conditions.  Specifically, he did not comment on 
whether there was a causal relationship between the Veteran's 
right knee disability and his bilateral shin and left heel 
conditions.  That is, the examiner did not address the 
question of whether any bilateral shin or left heel 
disability was caused or aggravated by the Veteran's service-
connected right knee disability.  38 C.F.R. § 3.310; Allen, 
supra.  Furthermore, it appears that the clinician did not 
review the July 2004 bone scan.  Instead, he ordered X-rays 
of the left heel, which were normal.  

In light of the inadequacy of the medical opinion, the Board 
must remand the appeal for another VA examination/opinion.  
See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  See also 71 Fed. Reg. 52744 (2006).  The AMC/RO must 
also ensure compliance with the duty to notify provisions of 
38 U.S.C.A. § 5103, to include the law and regulation 
pertaining to claims for secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
the Veterans Claims Assistance Act of 
2000 (VCAA), to include notifying the 
Veteran and his representative of 
38 C.F.R. § 3.310 and the amendment to 
that regulation, effective October 10, 
2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service 
connection on the basis of the 
aggravation of a nonservice-connected 
disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen and adds language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established 
by medical evidence created before the 
onset of aggravation.

2.	Provide the Veteran with a VA 
orthopedic (joints) examination to 
determine the nature and approximate 
onset date and/or etiology of any 
bilateral shin or left heel disability 
that is currently present.  The claims 
file and a copy of this remand must be 
provided to the examiner for study and 
it should state in the report of any 
examination that they have been 
reviewed by the examiner.

Following a review of the relevant 
evidence in the claims file and a copy 
of this remand, obtaining a history 
from the Veteran, the clinical 
examination and any tests that are 
deemed necessary, to include a bone 
scan or MRI , the examiner is requested 
to answer the following questions:

(a) Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any bilateral 
shin disability that is currently 
present began during service or is 
etiologically related to any 
incident of active service.

(b) Is it at least as likely as not 
that the Veteran's right knee 
disability caused or aggravated any 
bilateral shin disability that is 
currently present?

(c) Is it at least as likely as not 
that any left heel disability that 
is currently present began during 
service or is etiologically related 
to any incident of active service?

(d) Is it at least as likely as not 
that the Veteran's right knee 
disability caused or aggravated any 
left heel disability that is 
currently present?
The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.

The clinician is also advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.
	
If it is determined that a disability 
of the shins or left heel was 
aggravated by the Veteran's right knee 
disability, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected shin or left heel 
disability (ies) (e.g., slight, 
moderate) before the onset of 
aggravation.

The examiner is also requested to 
provide a rationale for any opinion 
provided.  If an opinion cannot be 
provided without speculation, the 
examiner should so indicate in the 
report.

3. After completion of any other 
development indicated by the record, 
the RO/AMC must readjudicate the claims 
for entitlement to service connection 
for a bilateral shin disability and 
left heel disability, to include as 
secondary to the Veteran's service-
connected right knee disability.  If 
any benefit sought remains denied, the 
RO/AMC should prepare an SSOC and send 
it to the Veteran and his 
representative.  An appropriate period 
of time to respond should also be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




